United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (MarkOne) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commissions file number 001-12000 YASHENG ECO-TRADE CORPORATION (Exact name of registrant - registrant as specified in its charter) Delaware 13-3696015 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9270 Two Notch Road, Suite 4, Columbia, SC 29223 (Address of principal executive offices) (786) 323-1650 (786)323-1651 Issuer’s telephone number Issuer’s facsimile number Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Do not check if smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of Exchange Act).Yes oNo x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: Common Stock, $0.001 par value (Class) (Outstanding at August 17, 2010) YASHENG ECO-TRADE CORPORATION (F/K/A VORTEX RESOURCES CORP.) INDEX PART I. Financial Information 3 Item 1. Financial Statements (Un-Audited) 3 Condensed Consolidated Balance Sheet as of June 30, 2010 and as of December 31, 2009 4 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) for the three months ended June 30, 2010 and 2009 and for the six months ended June 30, 2010 and 2009 5 Condensed Consolidated Statements of Stockholders' equity for the six months ended June 30, 2010 6 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3. Quantitative and Qualitative Disclosures about Market Risk 36 Item 4. Controls and Procedures 36 PART II. Other Information 37 Signature 40 PART I FINANCIAL INFORMATION ITEM 1. Financial Statements Management’s Representation of Interim Financial Information Yasheng Eco-Trade Corporation prepared the accompanying financial statements without audit pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in the financial statements prepared in accordance with generally accepted accounting principles may have been shortened or omitted as allowed by such rules and regulations. Management believes that the disclosures are adequate to make the information presented not misleading. These financial statements include all of the adjustments that, in the opinion of management, are necessary for a fair presentation of financial position and results of operations. All such adjustments are of a normal and recurring nature. These financial statements should be read in conjunction with the audited financial statements at December 31, 2009 included in the Annual Report on Form 10-K and the associated amendments for the year then ended.The results of operations for the periods presented are not necessarily indicative of the results we expect for the full year. 3 YASHENG ECO-TRADE CORPORATION (F/K/A VORTEX RESOURCES CORP. CONDENSED CONSOLIDATED BALANCE SHEET Amounts in US dollars June 30 December 31 ASSETS Current assets: (unaudited) (audited) Cash and cash equivalents $ $ Total current assets Total Non Current assets from discontinued operations Allowance for bad debts ) Total assets LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses Short-term convertible notes payable and other current liabilities Total current liabilities Convertible note payable - Trafalgar Total liabilities Stockholders' equity Preferred stock, series C convertible, $.025 stated value, 210,087 shares authorized issued and outstanding Common stock, $0.001 par value - Authorized 400,000,000 shares; 179,754,795 and 140,909,795 shares issued and outstanding as of June 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Treasury stock – 1,000 common shares at cost ) ) Total stockholders' equity ) ) Total liabilities and stockholders' equity See accompanying notes to consolidated financial statements. 4 YASHENG ECO-TRADE CORPORATION (F/K/A VORTEX RESOURCES CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Unaudited) Three months ended June 30, Six months ended
